DETAILED ACTION
	Applicant’s response of September 27, 2022 has been fully considered.  Claim 1 is amended.  Claims 1 and 3-23 are pending with claim 21 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the anhydride-functional polymer to be a maleic anhydride modified ethylene octene copolymer.  Claims 11-15 further define the generic anhydride-functional polymer, but they are broader than the now claimed maleic anhydride modified ethylene octene copolymer.  Therefore, claims 11-15 fail to further limit the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (JP 2006-192743) in view of Hanley et al. (US 9,546,266).  The citations below for Arita et al. are taken from an English language machine translation provided previously.
Regarding claims 1, 7, 11-17, and 22, Arita et al. teaches a composition of a polyamide-polyolefin composite molded article in which a polyamide resin structure and a polyolefin resin structure are directly bonded (¶1).  Arita et al. teaches that the polyamide is made from a polycondensation reaction of (a) a dimerized fatty acid having 36 carbon atoms (dimer acid), (b) an aliphatic diamine such as hexamethylenediamine (a C6 diamine), and an aliphatic aminocarboxylic acid or a lactam (¶16-18).  Example 1 of Arita et al. teaches that the polyamide is made from a combination of 16.6 parts of the dimer acid, 3.4 parts of hexamethylenediamine (a C6 diamine), and 80 parts of the aliphatic aminocarboxylic acid or lactam (¶36).  Considered together, the amount of dimer acid and diamine in the example polyamide is 20% by weight (calculated by Examiner; 16.6 + 3.4 parts, relative to 100 parts total) and the amount of aliphatic aminocarboxylic acid or lactam in the example polyamide is 80% (calculated by Examiner; 80 parts relative to 100 parts total).  The polyolefin resin component may be a maleic anhydride grafted polypropylene or a maleic anhydride grafted polyethylene (¶24).
Arita et al. does not teach that the polyolefin resin component is maleic anhydride modified ethylene-octene copolymer.  However, Hanley et al. teaches a polyamide composition comprising a polyamide and an anhydride-functional copolymer (Col. 2, lines 55-60).  The anhydride-functional copolymer is a maleic anhydride modified ethylene-octene copolymer containing from less than 5% by weight maleic anhydride and wherein it has a linear molecular structure (Col. 3, line 60 to Col. 4, line 5).  Arita et al. and Hanley et al. are analogous art because they are from the same field of endeavor, namely that of polyamide based compositions comprising modified olefins.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a maleic anhydride modified ethylene-octene copolymer, as taught by Hanley et al., as the modified polyolefin in the composition, as taught by Arita et al., and would have been motivated to do so in order to provide low temperature impact strength and high elongation at break of the composition (Col. 4, lines 5-15).
Regarding claims 3 and 4, Arita et al. teaches that the lactam may be ε-caprolactam (C6) or ω-lauryllactam (C12) (¶18).  
Regarding claims 5 and 6, Arita et al. teaches that the dimer acid used in Example 1 is PRIPOL 1008 (¶36), which is a dimer of oleic acid (C18 acid) (see, US 5,258,353 to MacDonald et al., col. 11, line 65).  
Regarding claims 8 and 9, Arita teaches that it is suitable to use ε-caprolactam (¶18).  The use of ε-caprolactam as the aminocarboxylic acid or lactam in the polyamide would give rise to a polyamide 6 unit of the polyamide.  The use of the hexamethylenediamine and the C36 dimer acid used in the example polyamide gives rise to a polyamide 6.36 unit of the polyamide.  With respect to claim 9, the example polyamide of Arita contains about 20% by weight of the hexamethylenediamine and the C36 dimer acid.
Regarding claims 10 and 18, Arita et al. teaches that the polyamide is present in from 60 to 99% by weight of the composition and that the modified polyolefin is present in from 1 to 40% by weight of the composition (¶9).
Regarding claim 23, Arita et al. does not specifically teach that the polyamide material maintains greater than about 50% of an initial elongation at break value when tested after aging for 500 hours at 150° C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a greater than about 50% of an initial elongation at break value when tested after aging for 500 hours at 150° C, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (JP 2006-192743) in view of Hanley et al. (US 9,546,266) as applied to claim 1 above, and further in view of Kawamura et al. (US 2016/0222196).
Arita et al. and Hanley et al. teach the composition of claim 1 as set forth above.  Arita et al. does not teach that the composition comprises from about 0.1 to about 4% by weight of a heat stabilizing component comprising at least one of a metal salt, a carbon black, and a hindered amine.  However, Kawamura et al. teaches a polyamide resin composition comprising from 0.8 to 20 parts by weight of at least one heat stabilizer such as a hindered amine compound (¶189).  Arita et al. and Kawamura et al. are analogous art because they are from the same field of endeavor, namely that of polyamide compositions useful for molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.8 to 20 parts by weight of a hindered amine compound as a heat stabilizer, as taught by Kawamura et al., to the composition, as taught by Arita et al., and would have been motivated to do so in order to ensure good heat stability of the composition.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed September 27, 2022, with respect to the rejections of claims 1, 3-20, 22, and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, it was found persuasive that the references used in the previous rejection did not teach the inclusion of a maleic anhydride modified ethylene-octene copolymer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made under 35 U.S.C. 103 over Arita et al. (JP 2006-192743) in view of Hanley et al. (US 9,546,266); and Arita et al. (JP 2006-192743) in view of Hanley et al. (US 9,546,266) and further in view of Kawamura et al. (US 2016/0222196).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767